Citation Nr: 0907854	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-07 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for 
chronic rhinitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1945 to 
June 1947, from February 1952 to December 1953, and from 
March 1954 to October 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision in 
which the RO, inter alia, continued the 30 rating for 
bilateral hearing loss and the  noncompensable rating for 
chronic rhinitis, as well as denied service connection for 
PTSD.  The Veteran filed a notice of disagreement (NOD) in 
September 2005 and the RO issued a Statement of the Case 
(SOC) in February 2006.  The Veteran filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in March 2006.  In May 2006, the RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claims.

In October 2006, the Veteran's representative submitted 
additional evidence, along with a signed waiver of RO 
consideration of the evidence.   See 38 C.F.R. § 20.1304 
(2008).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

Regarding the Veteran's claim for service connection for 
PTSD, the record reflects that there are outstanding 
pertinent medical records.  In an October 2006 letter, the 
Veteran reported that he was presently in counseling at the 
Vets Center in Warwick, Rhode Island and had been for months.  
There are no records from the Vets Center in Warwick, Rhode 
Island associated with the claims file.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the Veteran's 
statement regarding VA treatment since October 2006, the RO 
must obtain the outstanding VA medical records identified by 
the Veteran, following the procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requesting records from Federal 
facilities. 

Regarding the Veteran's increased rating for hearing loss 
claim, he most recently underwent a VA audiological 
examination in August 2005. In a July 2006 statement, the 
Veteran's representative expressed the Veteran's belief that 
his hearing loss impaired his ability to respond normally to 
sound which placed him under a great social handicap.  He 
also indicated that his hearing loss had worsened as it had 
been recommended for him to get hearing aids.  

The Board points out that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  See 38 C.F.R. § 4.85.  
However, in view of allegations of worsening disability, the 
Board finds that a more contemporaneous audiological 
evaluation, with appropriate testing, is needed to properly 
evaluate the severity of the Veteran's service- connected 
hearing loss.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous").  

Likewise, as regards the veteran's chronic rhinitis (for 
which the veteran last underwent VA examination in April 
2005), the July 2006 statement of the Veteran's 
representative included comments suggesting a worsening of 
the disability.  Hence, to ensure that the record reflects 
the current severity of the disability, the Board finds that 
a more contemporaneous examination, with findings responsive 
to the applicable rating criteria, is needed to properly 
evaluate the severity of the Veteran's service- connected 
chronic rhinitis.  Id.  

Accordingly, the RO should arrange for the veteran to undergo 
VA audiological evaluation and VA medical examination, by an 
audiologist and appropriate physician, respectively, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled evaluation and/or 
examination, without good cause, shall result in denial of 
the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. If the Veteran fails to report to 
the scheduled evaluation and/or examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the evaluation and/or 
examination sent to the Veteran by the pertinent VA medical 
facility. 

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its notice to the Veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), (as regards the five elements of a claim for 
service connection -particularly, disability rating and 
effective date), as well as Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (setting forth the minimum notice requirements 
for increased rating claims).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
notice as per the VCAA requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Here, a March 2005 letter provided general notice of the 
evidence necessary to substantiate a claim for an increased 
rating, i.e. evidence showing that the service-connected 
condition has gotten worse.  The letter provided examples of 
the types of evidence used in making this determination, and 
the responsibilities of VA and the Veteran in obtaining this 
evidence.  This letter, however, did not meet the specific 
requirements set forth by in Dingess/Hartman and Vasquez- 
Flores.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  For the 
sake of efficiency, in adjudicating the claims, the RO should 
consider the additional evidence submitted directly to the 
Board in October 2006 ( notwithstanding the waiver of RO 
consideration).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should obtain from the Vets 
Center in Warwick, Rhode Island all 
records of evaluation and/or treatment of 
the Veteran's PTSD, from 2006 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above.  In particular, the RO 
must provide at least general notice of 
all possible diagnostic codes under which 
each disability may be rated.  The notice 
should also explain that, if the 
diagnostic code(s) under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability, and the 
effect of that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result).  Such notice must also provide 
examples of the types of medical and lay 
evidence that the Veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

The RO should ensure that its letter also 
meets the requirements of Dingess/Hartman 
(cited above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2008).  All 
records and responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.   After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA audiological evaluation (by an 
audiologist) and  VA respiratory 
examination (by an appropriate 
physician), at a VA medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the appellant, and the report of 
examination should include discussion of 
the appellant's documented medical 
history and assertions. All tests, 
studies and consultations deemed 
necessary should be accomplished (with 
all findings there from made available to 
the examiner prior to the completion of 
his report), and all clinical findings 
should be reported in detail, and 
correlated to a specific diagnosis.  

Audiological evaluation - The audiologist 
should conduct audiometry and speech 
discrimination testing for purposes of 
evaluating the veteran's bilateral 
hearing loss, and set forth testing 
results in a printed (typewritten) 
report.  

Respiratory examination - The physician 
should render  findings sufficiently 
responsive to the criteria for rating the 
Veteran's allergic rhinitis, to include 
whether any polyps are present; as well 
as whether the disability involves any 
nasal obstruction, and, if so, whether 
there is obstruction on both sides, or 
complete obstruction on one side.

The physician should set forth all 
examination findings, along with the 
complete rationale for any conclusion(s) 
reached, in a printed (typewritten) 
report.  

5.  If the Veteran fails to report to the 
scheduled evaluation and/or examination, 
the RO must obtain and associate with the 
claims file copy(ies) of any notice(s) of 
the date and time of the evaluation 
and/or examination sent to the Veteran by 
the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on 
appeal.  If the Veteran fails, without 
good cause, to report to the scheduled 
evaluation and/or examination, in 
adjudicating the claim(s) for increase, 
the RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim on appeal in light of all pertinent 
evidence (to include that submitted 
directly to the Board in October 2006), 
and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


